ITEMID: 001-5624
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: BENRACHID v. FRANCE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant [Mr Ahcène Benrachid] is an Algerian national, born in Constantine (Algeria) in 1963. He lives in Constantine. He was represented before the Court by Mr J.-L. Cacheux, of the Lyons Bar.
The facts, as submitted by the applicant, may be summarised as follows.
The applicant came to France with his family in 1970, when he was 7 years old. He lived in France continuously until he was deported to Algeria in 1993.
In a judgment of 9 November 1989 the Assize Court for the Rhône département convicted the applicant of a number of offences of armed robbery, and of hostage-taking. It sentenced him to seven years’ imprisonment.
Following that conviction, the Minister of the Interior made an order for his deportation on 19 March 1993 under section 26 of the Aliens (Conditions of Entry and Residence) Ordinance of 2 November 1945, as amended.
On 16 August 1993 the applicant, relying, inter alia, on Article 8 of the Convention, applied to the Lyons Administrative Court to quash the deportation order. His application was dismissed on 14 June 1994.
The applicant appealed to the Conseil d’Etat. In a judgment of 30 July 1997 the Conseil d’Etat upheld the Administrative Court’s judgment. In respect of the applicant’s allegation that there had been a violation of Article 8 of the Convention, the Conseil d’Etat ruled as follows:
“Despite the applicant’s claim that the order in question interfered with his private and family life, the documents in the case file show that Mr Benrachid, aged 30 on the date of the order in question, unmarried and with no dependants, was not entirely without links with his country of origin, that country being, moreover, the one in which he had chosen to perform his military service; under the circumstances, and having regard to the seriousness of the offences committed by the appellant, the measure in question did not exceed what was necessary to preserve public order and did not breach the provisions of Article 8 of the European Convention for the Protection of Human Rights and Fundamental Freedoms;”
